Citation Nr: 0204482	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  96-27 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a chronic 
disability manifested by neuropsychiatric signs and symptoms, 
to include depression, anxiety, fatigue, malaise, lack of 
energy, and insomnia, due to an undiagnosed illness claimed 
as secondary to Persian Gulf War service.

3.  Entitlement to service connection for postoperative 
residuals, hemorrhoidectomy.

4.  Entitlement to service connection for a chronic 
disability manifested by gastrointestinal signs and symptoms, 
to include bloody stools, stomach pain, and diarrhea, due to 
an undiagnosed illness claimed as secondary to Persian Gulf 
War service.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to July 
1978, and from November 1990 to May 1991, to include service 
in the Persian Gulf from December 1990 to April 1991.  He 
also had service in the United States Army Reserve, to 
include a 2-week active duty for training (ACDUTRA) from June 
13 to June 27, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Nashville, Tennessee.  The veteran is now under the 
jurisdiction of the RO in Montgomery, Alabama.  In September 
1998 the Board remanded the case for further development.  At 
that time the Board asked the RO to furnish the veteran with 
a statement of the case and a VA Form 9 on the issue of 
service connection for a chronic disability manifested by 
weight loss.  In March 2001 the RO furnished the veteran and 
his representative a statement of the case and informed him 
of his appellate rights.  The veteran did not perfect the 
appeal.  Accordingly, this issue is not before the Board for 
appellate consideration at this time. 

The Board construes the veteran's statements as raising the 
issues service connection for diarrhea and insomnia due to an 
undiagnosed illness and service connection for postoperative 
residuals, hemorrhoidectomy.  The Board finds that these 
issues are included in his current claims and are properly 
before the Board for appellate consideration at this time.  

It is unclear from the evidence whether the veteran is 
claiming service connection for a right knee disability.  
This matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran served in Operation Desert Storm during the 
Persian Gulf War.

2.  The low back disorder, first shown in 1985, underwent a 
chronic increase in severity beyond normal progression during 
a June 1992 period of ACDUTRA.

2.  A chronic disability manifested by neuropsychiatric signs 
and symptoms, to include depression, anxiety, fatigue, 
malaise, insomnia, and lack of energy is due to an 
undiagnosed illness resulting from Persian Gulf.

3.  A chronic disability manifested by stomach pain is due to 
an undiagnosed illness resulting from Persian Gulf service.

4.  Diarrhea is not due to undiagnosed illnesses and is not 
related to military service.

5.  Postoperative residuals, hemorrhoidectomy, to include 
bloody stools, are of service origin.


CONCLUSIONS OF LAW

1.  A preservice low back disability was aggravated by 
military service.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.306 (2001).

2.  A chronic disability manifested by neuropsychiatric signs 
and symptoms, to include depression, anxiety, fatigue, 
malaise, lack of energy, and insomnia, due to an undiagnosed 
illness resulting from Persian Gulf service was incurred 
during active service.  38 U.S.C.A.§§ 1110, 1117 (West 1991 & 
Supp. 2001); 38 C.F.R. 3.303, 3.317 (2001); 66 Fed. Reg. 
56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 C.F.R. 
§ 3.317(a)(1)(i)) (2001).

3.  A chronic disability manifested by stomach pain due to an 
undiagnosed illness resulting from Persian Gulf service was 
incurred in active service.  38 U.S.C.A. §§  1110, 1117 (West 
1991 & Supp. 2001); 38 C.F.R. 3.303, 3.317 (2001); 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 
38 C.F.R. § 3.317(a)(1)(i)) (2001).

4.  A chronic disability manifested by diarrhea due to an 
undiagnosed illness resulting from Persian Gulf service was 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. 3.303, 3.317 (2001).

5.  Postoperative residuals, hemorrhoidectomy to include 
bloody stools, were incurred during active duty.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2001); 38 C.F.R. 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records for active duty show that at the 
time of the September 1972 entrance examination all pertinent 
systems were clinically evaluated as normal.  The service 
treatment records are negative for any pertinent 
abnormalities.  On his May 1978 service separation 
examination, hemorrhoids were noted.  His April 1991 service 
separation examination form his second period of active shows 
no pertinent complaint or finding.

A March 1981 Reserve quadrennial examination clinically 
evaluated all pertinent systems as normal.  At the time of 
the May 1985 Reserve quadrennial examination the veteran gave 
a history of hemorrhoids in his 20s.  The exact year is not 
legible.  The examination clinically evaluated all pertinent 
systems as normal

The veteran was hospitalized a private hospital in November 
1985 for complaints of low back pain for 5 days after a 
basketball injury.  He reported no previous back problems.  A 
history of a hemorrhoidectomy in 1982 was recorded.  The 
initial assessment was acute lumbosacral strain and rule out 
disc herniation.  A CT scan and x-rays of the lumbosacral 
spine showed no abnormality.  The diagnoses included low back 
strain and low back sprain.  He was treated with bed rest, 
pelvic traction, physiotherapy, and medication.  At the time 
of discharge from the hospital continuation of conservative 
therapy was recommended.  

A Reserve quadrennial examination was conducted in April 
1989.  He gave a history of injuring his back during a 
workout in 1984 at Guntler Air Force Base.  No pertinent 
complaints were reported.  The examination showed a scar on 
the right side of the back.  All pertinent systems were 
clinically evaluated as normal.

The service medical records during his 2-week annual training 
in June 1992 show that he was seen at the dispensary for 
complaints of back pain after unloading trucks.  The 
assessment was muscle strain.  He was seen at the dispensary 
in July 1992 for persistent low back pain since the June 1992 
injury.  The assessment was low back pain.  

In October 1992 there was a line of duty determination that 
his injury occurred while he was on active duty for training 
in June 1992.  Later in October 1992, he was seen at the 
dispensary for back pain.  There was a long history since 
1985 of multiple strains and recurrent low back pain.  
Exercises were prescribed.  He was placed on a temporary 
physical profile.  When evaluated later in October 1992 he 
indicated that unless he had to exert himself he was "OK".  
The assessment was improved.  He was to continue exercises on 
his own. 

A VA examination for Persian Gulf War registry was conducted 
in June 1993.  At that time the veteran reported that he had 
fatigue while still in Saudi Arabia and Iraqi during the 
Persian Gulf War.  He reported that he had a hemorrhoidectomy 
in 1984 and had occasional rectal bleeding and back pain.  
Following an evaluation of all systems, the diagnoses 
included melena.

A Reserve examination was conducted in December 1992.  At 
that time the veteran reported chronic low back problems 
since 1985.  He was placed on a temporary physical profile to 
May 1993.  In August 1993 the profile issued until November 
1993.  He was seen at the dispensary in September 24, 1994 
for chronic low back pain.  He was placed on a profile until 
December 1994.

In December 1994 the veteran saw a private physician for a 
left shoulder injury.  It was noted that that he a history of 
past stomach problems.  In January 1995 he underwent surgery 
for sleep apnea.

In February 1995 the veteran claimed service connection for 
chronic fatigue, malaise and lack of energy, depression, 
nervousness, stomach pain, and bloody stools, claimed as due 
to service in the Persian Gulf War, and service connection 
for residuals of a back injury.

The veteran was seen at a VA outpatient clinic in February 
1995 for evaluation of complaints of blood in his stool.  
When evaluated in March 1995 he indicated that the blood in 
his stool had been present since a hemorrhoidectomy in 1982.  
A barium enema was negative. The impression was history of 
scant rectal bleeding, probably due to an anal fissure or 
previous hemorrhoidectomy.

A VA general medical examination was conducted in April 1995.  
At that time the veteran reported that he injured his low 
back in 1987 when working out.  He reinjured the low back 
while on Reserve duty.  Since then he had intermittent low 
back pain.  He stated that he had no radiation of pain down 
his legs. He gave a history of blood in his stools earlier 
this year.  He reported that when he returned from the 
Persian Gulf he noted some problems.  He had fatigue which 
began while he was in the Persian Gulf.  He also had 
intermittent abdominal pains, nervousness, malaise, 
depression, and lack of energy.  Following the examination 
the diagnoses were lumbar strain, possible post 
hemorrhoidectomy with intermittent hemochezia, and possible 
Persian Gulf War syndrome with chronic fatigue, nervousness, 
decreased energy level and depression.

On an April 1995 VA psychiatric examination, there was no 
psychiatric diagnosis rendered.  

In late 1996 statements were received from fellow workers, 
acquaintances of the veteran, and his wife.  These statements 
together were to the effect that the veteran returned from 
the Persian Gulf War as if he were in a daze, had lost 
weight, complained of fatigue, and had back problems.  A 
fellow reservist of the veteran reported that he had also 
experienced gastrointestinal symptoms after the Persian Gulf 
War.

The veteran was seen by a private physician in January 1997.  
The diagnoses included chronic intermittent low back pain.  
He was placed on a profile by the military in January 1997 in 
part due to low back pain

A July 1998 Army Reserve medical examination showed that the 
veteran gave a history of recurrent back pain.  The 
examination clinically evaluated all pertinent systems as 
normal.  The hemocult and digital rectal examination were 
negative.  

In a letter received in January 1999 the veteran indicated 
that he injured his back in 1985 at Gunter Air Force Base 
when involved a weight reduction program. 

A VA examination was conducted in February 2000.  At that 
time the veteran reported that if he did any excessive 
physical activity there was some tightness in his muscles.  
He said that he occasionally took Doan's Pills.  Otherwise, 
he did not take any medication for pain.  He reported the 
pain was not constant and that it depended on his activity.  

The examination revealed that his gait was normal.  There was 
no postural abnormality, fixed deformities, or paravertebral 
muscle spasm.  There was some tenderness over the L5-S1 area 
and paravertebral muscles in that area.  Range of motion 
studies were reportedly normal.  X-rays revealed degenerative 
spondylitic changes with minimal wedge compression of L-2.  
The diagnoses were degenerative spondylitic changes of the 
lumbosacral spine, minimal wedge compression of the L2, and 
functional loss due to mild pain.

A VA psychiatric examination was conducted in March 2000.  At 
that time the veteran complained of fatigue, malaise, and 
cyclic depression.  He was employed as a computer operator 
supervisor.  He reported suffering stress when he was in the 
Persian Gulf.  The examination showed underlying depression.  
There was sleep impairment, sleep apnea, and claustrophobia.  
His speech was normal except when under stress and then he 
stuttered.  The diagnosis was depression. 

A VA stomach examination was conducted in February 2000.  At 
that time the veteran gave a history of old hemorrhoidal 
surgery.  The veteran reported occasional abdominal pain, not 
necessarily related to eating.  There was no history of 
nausea or vomiting.  There was no history of hematemesis or 
melena.  He occasionally had some diarrhea for which he used 
Imodium.  He stated that he noticed a clump of blood after 
wiping following a bowel movement one to two times in three 
to four months.  He denied any colic and distention.  He very 
rarely he took Rolaids for heartburn.  He reported that he 
had gained 50 pounds since 1990.  Studies showed that the 
stool was negative for occult blood, ova, and parasites.  It 
was reported that an April 2000 colonoscopy showed internal 
hemorrhoids.  The diagnoses were internal hemorrhoids and 
history of a hemorrhoidectomy. 

A VA psychiatric examination was conducted in August 2001.  
At that time the veteran reported stressful experiences when 
he served in the Persian Gulf.  He stated that he experienced 
rectal bleeding.  It was reported that he had sleep apnea and 
internal hemorrhoids.  The examination showed that the 
veteran was somewhat anxious and depressed.  No other 
significant pathology was reported.  The diagnoses included 
undiagnosed illness related to the Gulf War and history of 
back pain, sleep apnea, and internal hemorrhoids.  The 
examiner stated that the veteran had been suffering from an 
undiagnosed illness to the Gulf War.  He had intermittent 
insomnia and back pain.  He had a history of diarrhea off and 
on and depression. 

In an August 2001 addendum to the February 2000 VA medical 
examination, it was reported that the veteran's low back 
problems originally stared in 1985 but were definitely 
exacerbated after his second period of active duty between 
1990 and 1991.  The examiner noted that the veteran had had 
surgery for hemorrhoids and reported occasional diarrhea.  It 
was noted that a colonoscopy revealed internal hemorrhoids.  
The examiner stated that the symptoms of diarrhea and bloody 
stools were not due to an undiagnosed illness.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The regulations implementing the 
VCAA were adopted on August 29, 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  This law also 
eliminated the concept of a well-grounded.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The RO has not had the opportunity to 
review the veteran's claim in conjunction with the VCAA and 
the implementing regulations.  

In this regard, the VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and to 
complete his claim.  In the statement of the case and 
supplemental statement of the case the veteran was informed 
of the requirements needed to establish his claims.  As such, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained the 
veteran's service medical records and all pertinent 
post-service medical reports identified by the veteran.  In a 
report of telephone contact dated in October 2001 he 
indicated that he had no further evidence to submit.  
Consequently, the Board finds that the requirements of the 
VCAA and its implementing regulations have been met by VA.  
Accordingly, the Board finds that this decision is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303.

Active service includes active duty, any period of active 
duty for training from which the person has a disability due 
to disease or injury incurred in or aggravated by such 
service, and any period of inactive duty training from which 
the person has a disability due to injury incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 101(24), 106.

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.306(a) (2001).

38 C.F.R. § 3.317(a) (2001) provides that the VA shall pay 
compensation to a Persian Gulf War veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), provided that the disability was 
manifest to a degree of 10 percent or more prior December 31, 
2006 (see 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i)) and that it cannot, 
by history, physical examination and laboratory tests, be 
attributed to any known clinical diagnosis. "Objective 
indications" include both objective evidence perceptible to 
an examining physician and other non-medical indicators that 
are capable of independent verification. 38 C.F.R. § 
3.317(a)(2).

Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) sign or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders. 38 C.F.R. § 3.317(b).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 U.S.C.A. 1117; 38 
C.F.R. 3.317.  

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease, disability or an 
injury.  However, when the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing medical expertise gained through specialized 
training, experience or knowledge are competent to render an 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A Low Back Disability

The records show that the veteran received treatment in 
November 1985 after sustained an injury to the low back while 
exercising.  There is no indication that this injury occurred 
during a period of ACDUTRA or inactive duty training.   
However, a CT scan and x-rays showed no abnormality.  
Additionally, when examined in April 1989 in conjunction with 
the Reserve no pathology was reported.  The evidence reflects 
that the veteran's low back was essentially quiescent until a 
lifting injury while on ACDUTRA in June 1992.  A strain was 
diagnosed at that time which the Board finds was chronic in 
nature.  This is evidenced by the subsequent records which 
show intermittent treatment for low back complaints and the 
military records which reflect that the veteran was assigned 
several temporary profiles due to the low back pain.  
Additionally, a VA examiner in August 1991 indicated that the 
low back disability was aggravated after his second period of 
active duty which is consistent with the June 1992 injury.   
Accordingly, it is the judgment of the Board that the low 
back disability, which was initially manifested in 1985, 
underwent a chronic increase in severity beyond normal 
progression during his period of ACDUTRA in June 1992.

Chronic Disability Manifested by Neuropsychiatric Signs and 
Symptoms

The service medical records reflect no definitive finding 
pertaining to neuropsychiatric signs and symptoms.  However, 
the VA psychiatrist in August 2001 stated that the veteran 
had an undiagnosed illness, which was related to the Gulf 
war.  The evidence of record does not contradict this 
diagnosis.  Accordingly the Board finds that service 
connection is warranted for a chronic disability manifested 
by neuropsychiatric signs and symptoms, to include 
depression, anxiety, fatigue, malaise, lack of energy, and 
insomnia.

Postoperative Residuals, Hemorrhoidectomy

The evidence reflects that the hemorrhoids were first 
reported at the time of the May 1978 separation examination 
after more than five years of active duty.  Although the 
March 1981 Reserve examination report contains no reference 
to hemorrhoids, the record indicates that the 
hemorrhoidectomy was performed in 1982, approximately 4 years 
after service.  Additionally, the March 1985 VA outpatient 
report indicated that the veteran had been experiencing 
rectal bleeding since the surgery.  Accordingly, it is the 
judgment of the Board that the postoperative residuals 
hemorrhoidectomy, to include bloody stools, are of service 
origin.

Chronic Disability Manifested by Gastrointestinal Signs and 
Symptoms

During the February 2000 VA examination the veteran 
complained of abdominal pain.  This source of this pain has 
not been related to a diagnosed illness.  The record shows 
that the veteran initially reported this stomach pain in his 
claim in 1995 and this symptom appears to be chronic.  In 
view of the diagnosis of an undiagnosed illness which was 
related to the Gulf war rendered by the VA psychiatrist in 
August 2001, the Board finds that the stomach pain is a 
symptom of a chronic disability due to an undiagnosed illness 
resulting from Persian Gulf service.  As such, service 
connection is warranted.

The service medical records reflect no definitive finding 
pertaining to chronic disability manifested by 
gastrointestinal signs and symptoms due to an undiagnosed 
illness.  A VA examiner in August 2001 stated that the 
diarrhea not due to an undiagnosed illness.  The Board is 
aware that the VA psychiatrist in August 2001 indicated that 
the veteran had an undiagnosed illness due to the Gulf War.  
However, the Board places more probative value on the opinion 
of the examiner who conducted the actual physical 
examination.  Accordingly, the Board finds that the diarrhea 
is not the result of an undiagnosed illness due to Persian 
Gulf service.  Additionally, there is no evidence of record 
which relates the diarrhea to military service.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Thus, the 
preponderance of the evidence is against this claim.  



ORDER

Entitlement to service connection for a low back disability 
is granted.

Entitlement to service connection for a chronic disability 
manifested by neuropsychiatric signs and symptoms due to an 
undiagnosed illness resulting from Persian Gulf service, to 
include depression, anxiety, fatigue, malaise, lack of 
energy, and insomnia, is granted.

Entitlement to service connection for a chronic disability 
manifested by stomach pain due to an undiagnosed illness 
resulting from Persian Gulf service is granted.  

Entitlement to service connection for postoperative 
residuals, hemorrhoidectomy, to include bloody stools, is 
granted.

Entitlement to service connection for a chronic disability 
manifested by diarrhea due to an undiagnosed illness 
resulting from Persian Gulf service is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

